Citation Nr: 1449530	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for cellulitis of the right lower extremity in excess of 40 percent.

2.  Entitlement to service connection for phlebitis of the right lower extremity.

3.  Whether new and material evidence has been received to reopen service connection for a left leg disability.

4.  Entitlement to service connection for cellulitis and venous insufficiency of the left lower extremity, including as secondary to the service-connected cellulitis of the right lower extremity.

5.  Entitlement to service connection for bilateral arthritis of the legs, to include the knees, including as secondary to the service-connected cellulitis of the right lower extremity.

6.  Entitlement to service connection for bilateral ankle arthritis, including as secondary to the service-connected cellulitis of the right lower extremity.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1978 to August 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Houston, Texas, which denied both service connection for phlebitis of the right lower extremity and an increased disability rating for right lower extremity cellulitis.  This matter also comes before the Board on appeal from an August 2010 rating decision of the RO which denied service connection for cellulitis and chronic venous insufficiency of the left lower extremity, bilateral leg arthritis, and bilateral knee arthritis.

The Veteran testified from Houston, Texas, at an August 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The record shows that the Veteran was represented by a private attorney.  At the August 2014 Board hearing, the Veteran indicated that by letter to the private attorney mailed August 13, 2014 he had recently withdrawn the attorney's representation.  On August 28, 2014, the day of the Board hearing, the Veteran also submitted to the RO a copy of the letter (dated August 11, 2014) to the private attorney.  Subsequent to the dismissal of his private attorney, the Veteran has not executed any new power of attorney.

The RO did not address whether new and material evidence had been received to reopen service connection for a left leg disability.  The Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995).  The Veteran was provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice as to new and material evidence in April 2010.  Further, as the instant decision reopens the issue of service connection for a left leg disability, there is no harm to the Veteran.

The issues of an increased disability rating for cellulitis of the right lower extremity, service connection for phlebitis of the right lower extremity, cellulitis and venous insufficiency of the left lower extremity, and bilateral arthritis of the legs and ankles, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for a left leg disability, finding that the evidence of record did not show a currently diagnosed left leg disability.  The Veteran did not file a timely NOD following the August 2004 rating decision and no new and material evidence was received during the one year appeal period.
      
2.  The new evidence received since the August 2004 rating decision relates to an unestablished fact of a currently diagnosed left leg disability that is necessary to substantiate the claim for service connection for a left leg disability.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for a left leg disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Evidence received since the August 2004 rating decision is new and material to reopen service connection for a left leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In this decision, the Board reopens the issue of entitlement to service connection for a left leg disability and remands the remaining issues on appeal.  As such, further discussion of VA's duties to notify and to assist is unnecessary at this time.

Regarding the August 2014 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the videoconference Board hearing, the Veterans Law Judge specifically noted the issues on appeal, then sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge elicited testimony regarding injury and symptoms in service, onset of specific symptoms, and asked for evidence that might be used to substantiate the Veteran's secondary service connection claims, including discussion of altered gait, private treatment records, and nexus opinions.  The Veteran was informed that nexus opinions establishing that the conditions for which he was seeking service connection are related to the service-connected cellulitis of the right lower extremity were needed to substantiate the claims, both on questions of causation and aggravation, and on the question of whether the in-service right ankle sprain caused the right ankle arthritis, as well as medical evidence diagnosing arthritis (because the evidence had raised a question of whether the diagnosis was arthritis).  The Veterans Law Judge explained the importance of a medical nexus opinion to establish relationship of current disability to service should the facts show an absence of continuous post-service symptoms.  The Veterans Law Judge queried the Veteran specifically regarding the need for nexus medical opinions to support his claims; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

Reopening Service Connection for a Left Leg Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In an August 2004 rating decision, the RO denied service connection for a left leg disability.  The RO based the denial on the lack of evidence showing a currently diagnosed left leg disability.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the August 2004 rating decision denying service connection for a left leg disability became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the August 2004 rating decision, VA has received private medical documents, including an interrogatory opinion dated October 2011, indicating that the Veteran may have a currently diagnosed left leg disability of left knee arthritis.  Such evidence indicates that the Veteran may have a currently diagnosed left leg disability, which represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a left leg disability.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left leg disability is granted.


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

Increased Rating for Cellulitis of the Right Lower Extremity

The Veteran received a VA examination concerning his service-connected right lower extremity cellulitis in January 2010.  At that time, the VA examiner found the condition to be in remission.  Considering both the age of the report and the Veteran's testimony about his right leg at the August 2014 Board videoconference hearing, the Board finds that a new examination to assist in determining the current status of the service-connected cellulitis of the right lower extremity is warranted.

Service Connection for Bilateral Arthritis of the Legs

The Veteran received a VA joint examination in November 2011.  At the completion of the examination, the VA examiner found that the Veteran did not have a bilateral ankle disability; however, the VA examiner never addressed whether the Veteran had a bilateral leg disability, to include arthritis in both knees.  As such, the November 2011 VA joint examination is inadequate, and a remand is necessary for a VA joint examination addressing whether the Veteran has a currently diagnosed bilateral leg disability, to include bilateral knee arthritis, and if so, whether such disability is related to service.

Outstanding Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the August 2014 Board videoconference hearing, the Veteran testified that he had been receiving treatment from a private physician for a number of years for his lower extremity disabilities.  The Veteran was advised to submit the private physician's medical records, or the Board would have to remand the instant matter to obtain these documents.  VA received a letter from the private physician, Dr. V, dated September 2014, which indicates that the Veteran has received treatment from 
Dr. V for five years.  This included treatment for leg swelling and knee pain due to possible arthritis.  Unfortunately, the Veteran's treatment (medical) records were not included with this letter.  As such, a remand is necessary to obtain a waiver from the Veteran and to request the outstanding private medical records.

Further, VA treatment documents associated with the record end in February 2011.  As such, on remand the AOJ should request all outstanding VA medical records related to the treatment of the Veteran's lower extremities for the period on and after February 2011.   

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is service connected for cellulitis of the right lower extremity and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  At the August 2014 Board videoconference hearing the Veteran testified that he was released from his job as a postal employee due to his repeated absences caused by his cellulitis.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for adjudication.

Accordingly, the issues of an increased disability rating for cellulitis of the right lower extremity, service connection for phlebitis of the right lower extremity, cellulitis and venous insufficiency of the left lower extremity, bilateral arthritis of the legs and ankles, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should contact the Veteran to confirm that he would like to pursue a TDIU claim, and, if so, send a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  Contact the Veteran and request that he provide information as to any private treatment he has received since separation from service concerning the lower extremities, including treatment received from Dr. V.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers, including Dr. V, and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran's lower extremities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's lower extremities, not already of record, for the period on and after February 2011.

4.  Then schedule the Veteran for the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Cellulitis of the Right Lower Extremity

What is the current level of severity of the service-connected cellulitis of the right lower extremity?  

The VA examiner should identify any and all symptomatology of the service-connected cellulitis of the right lower extremity, including whether there are visible varicose veins, intermittent or persistent edema of the extremity, aching and fatigue in the extremity, status pigmentation or eczema, subcutaneous induration, persistent ulceration, and/or massive board-like edema with constant pain at rest.

Bilateral Leg Arthritis

A)  Does the Veteran have a currently diagnosed bilateral leg disability, to include arthritis of the knees?  

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified bilateral leg disability had its onset during active service?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected cellulitis of the right lower extremity caused any identified bilateral leg disability?

D)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected cellulitis of the right lower extremity aggravated (that is, permanently worsened in severity) any identified bilateral leg disability?

If it is the examiner's opinion that there is aggravation of a bilateral leg disability, he or she should identify the baseline level of severity of the identified disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

5.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of entitlement to an increased disability rating for cellulitis of the right lower extremity in excess of 40 percent; service connection for phlebitis of the right lower extremity; service connection for cellulitis and venous insufficiency of the left lower extremity, including as secondary to the service-connected cellulitis of the right lower extremity; service connection for bilateral leg arthritis, including as secondary to the service-connected cellulitis of the right lower extremity; service connection for bilateral ankle arthritis, including as secondary to the service-connected cellulitis of the right lower extremity; and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


